Citation Nr: 1820276	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-39 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Whether new and material evidence has been received with respect to a claim of service connection for hypertension, to include as secondary to a heart disorder and herbicide exposure. 

4.  Whether new and material evidence has been received with respect to a claim of service connection for a heart disorder, to include ischemic heart disease, and to include as secondary to herbicide exposure. 

5.  Whether new and material evidence has been received with respect to a claim of service connection for a prostate disorder, to include inflammation of the prostate and/or benign prostate hypertrophy, and to include as secondary to herbicide exposure.

6.  Entitlement to service connection for rectal cancer, to include as secondary to herbicide exposure. 

7.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970, to include service in the Republic of Vietnam from September 1968 to August 1969, during which he earned a Combat Infantryman Badge.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2014 and June 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in January 2018.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of whether there was clear and unmistakable error (CUE) in a February 2011 rating decision that denied service connection for PTSD was explicitly raised in an October 2015 statement.  However, no further action has been taken to adjudicate the claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2017).  

The claims of service connection for hypertension, a prostate disorder, and a heart disorder are considered reopened; those reopened claims and the claims of service connection for rectal cancer and an increased evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  New evidence that tends to substantiate the claims of service connection for hypertension, a psychiatric disorder, a prostate disorder, and a heart disorder have been received since the final rating decisions that denied service connection for hypertension, a psychiatric disorder, a prostate disorder, and a heart disorder.

2.  Resolving all reasonable doubt in favor of the Veteran, his currently diagnosed PTSD is shown to be related to his combat service in the Republic of Vietnam. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claims of service connection for hypertension, a psychiatric disorder, a prostate disorder, and a heart disorder are reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for establishing service connection for PTSD have been met.  
38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (f) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence to Reopen Claims

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017).

Historically, the Veteran filed his initial claim for hypertension in July 2001; the AOJ denied service connection for that claim in a July 2002 rating decision, and the Veteran was notified in a July 2002 letter.  Additionally, the Veteran filed his initial claims for a psychiatric disorder and a prostate disorder in May 2005; the AOJ denied service connection for these claims, in part because the Veteran did not have current diagnoses, in a December 2005 rating decision, and the Veteran was notified in a January 2006 letter.  Lastly, the Veteran filed his initial claim for a heart disorder in October 2008; the AOJ denied service connection for that claim in a December 2008 rating decision, as the Veteran had no current diagnosis of a heart disorder, and the Veteran was notified in a December 2008 letter.  

The Veteran did not submit a notice of disagreement with those decisions or submit any additional evidence respecting those claims within one year of the notice letters.  Consequently, as no timely notice of disagreements or new and material evidence were received during the appeal period following the July 2002, January 2006, and December 2008 notice letters, the July 2002, December 2005, and December 2008  rating decisions became final.  See 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.1103 (2017); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claims of service connection for hypertension, a psychiatric disorder, a prostate disorder, and a heart disorder.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the December 2005 rating decision, which denied service connection for a psychiatric disorder and a prostate disorder, the Veteran submitted evidence that showed he has a new current diagnosis of PTSD, as well as a diagnosis of inflammation of the prostate and benign prostate hypertrophy.  Additionally, since the December 2008 rating decision, which denied service connection for a heart disorder, the Veteran submitted VA treatment records which indicated the Veteran may have a current diagnosis of congestive heart failure, as well as an evaluation from his private physician that showed the Veteran had been diagnosed with ischemic heart disease and an enlarged heart.  Lastly, since the July 2002 rating decision, which denied service connection for hypertension, the Veteran alleged that his hypertension was secondary to his heart disorder, and as noted above, submitted evidence that he now has a current heart disability.  

Based on the above evidence, the Board finds that new and material evidence which tends to substantiate the Veteran's claims of service connection for hypertension, a psychiatric disorder, a prostate disorder, and a heart disorder have been received in this case, and those claims are reopened.  See 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

Service Connection for PTSD

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304 (f). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in "combat with the enemy".  See 38 U.S.C. § 1154 (b); 38 C.F.R. 
§§ 3.304 (f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service." See 38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304 (f); Zarycki, 6 Vet. App. at 98.

The Veteran has reported combat related experiences during his service in the Republic of Vietnam, to include witnessing friends and comrades being killed or wounded, as well as being shot at and having grenades launched in his direction on multiple occasions.  The Veteran's DD 214 shows the Veteran was awarded the Vietnam Service Medal with three Bronze Stars and the Combat Infantryman Badge, which denotes his participation in combat.  Based on this evidence, the Veteran's accounts of in-service stressor events during combat are found to be consistent with the circumstances of his service and credible; thus his PTSD stressors are conceded.  

Turning to the medical evidence, the Veteran underwent a VA psychiatric examination in October 2010.  The VA examiner concluded the Veteran did not meet the DSM-4 diagnostic criteria for PTSD.  In support, the examiner stated that while the Veteran persistently experienced his reported stressor, and demonstrated persistent avoidance of the stimuli associated with the trauma, his reported symptoms were of insufficient frequency and/or severity to meet the diagnostic criteria for PTSD.  

Subsequently, the Veteran underwent a private independent medical evaluation in July 2015, in which the private examiner, Dr. R.A.H., found the Veteran met the diagnostic criteria for a diagnosis of combat-related PTSD.  The examiner noted the Veteran persistently experienced his reported combat stressors, to include distressing dreams and flashbacks, and demonstrated persistent avoidance of the stimuli associated with the trauma.  Further, the examiner opined that the lack of a PTSD diagnosis by the October 2010 VA examiner was in error, as the diagnostic criteria for PTSD contained in the DSM does not require a definitive invariable intensity of symptoms to render a PTSD diagnosis.  

The Board finds both the 2010 and 2015 medical opinions to be probative.  Thus, the Board finds the evidence regarding whether the Veteran meets the criteria for a diagnosis of PTSD related to his military service is in a state of equipoise and that entitlement to service connection for PTSD is warranted.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102.


ORDER

New and material evidence with respect to the claims of service connection for hypertension, a psychiatric disorder, a prostate disorder, and a heart disorder has been received; those claims are reopened, and to this limited extent, the appeals of those issues are granted.  

Service connection for PTSD is granted.


REMAND

As an initial matter, the Board recognizes that the Veteran is presumed to have been exposed to herbicides as a result of his conceded Vietnam service.  See 38 C.F.R. 
§ 3.307 (a)(6)(iii) (2017).

Regarding the Veteran's heart disorder claim, in the July 2015 private evaluation from Dr. R.H., he stated the Veteran had been diagnosed with ischemic heart disease and an enlargement of the heart; however, the evaluation did not include any objective findings to support this diagnosis.  Additionally, the Veteran submitted a February 2018 chest X-ray that showed findings suggestive of a cardiac abnormality, to include congestive heart failure, but no definitive diagnosis.  Thus, based on this evidence, the Board finds that a remand is necessary in order to afford the Veteran a VA examination to determine whether he has a current heart disorder, and if so, the etiology of the disorder.  

Regarding the Veteran's rectal cancer claim, VA treatment records showed the Veteran was diagnosed with rectal carcinoma in November 2012.  Additionally, the Veteran submitted an opinion from the July 2015 private examiner, Dr. R.H., which stated that the Veteran's rectal carcinoma and cancer were the result of herbicide exposure during the Veteran's service in the Republic of Vietnam.  However, Dr. R.H. did not provide a rationale that applied the specific facts of the Veteran's case to support his opinion.  Thus, in light of this evidence, the Board finds that a remand is necessary in order to obtain a medical opinion from a qualified VA examiner regarding the nature and etiology of the Veteran's rectal cancer.  

Regarding the Veteran's prostate disorder claim, VA treatment records showed the Veteran has been diagnosed with inflammation of the prostate and benign prostate hypertrophy, with increasing prostate-specific antigen (PSA) levels.  As noted above, the Veteran contends any current prostate disorder was caused by herbicide exposure during his service in the Republic of Vietnam.  Although prostate cancer is a presumptive condition for Veteran's exposed to herbicides in Vietnam, the particular type of prostate disorder that the Veteran has is not a presumptive condition.  Nonetheless, as it is a prostate disorder and at least one type of prostate condition is presumptively related to exposure to herbicides, the Board finds that the low threshold for obtaining a VA examination and medical opinion have been met, and a remand for such an examination to be accomplished is necessary at this time.  See 38 U.S.C. § 5103A (d) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Respecting the Veteran's hypertension claim, this claim is intertwined with the above remanded claim for a heart disorder, as the Veteran contends his hypertension is secondary to his heart condition.  Moreover, as noted above, the Veteran's exposure to herbicides during military service has been conceded.  Although current VA regulations do not provide that hypertension is a presumptive disability associated with herbicide exposure, the National Academy of Sciences (NAS) in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fe. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, the Board concludes that a VA opinion is necessary to determine whether the Veteran's current hypertension was caused by or etiologically related to herbicide exposure during active service. 

Lastly, as for the Veteran's bilateral hearing loss claim, at the January 2018 Board hearing, the Veteran testified that his hearing had worsened since his last VA audiological examination in June 2015.  Thus, the Board finds that the bilateral hearing loss claim must be remanded at this time in order to afford the Veteran another VA examination of his bilateral hearing loss so that the current severity of that disability may be adequately addressed.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records and associate those records with the claims file.

2.  Schedule the Veteran for a VA cardiovascular examination to determine the nature and etiology of any cardiovascular disorders.  

After review of the claims file and examination of the Veteran, the examiner should identify/diagnose any cardiovascular disorder that presently exists or has existed at any time during the pendency of the appeal, to include ischemic heart disease and congestive heart failure.

In doing so, the examiner must specifically address the July 2015 private examiner's opinion that the Veteran has been diagnosed with ischemic heart disease, and the February 2018 chest X-ray which showed findings suggestive of congestive heart failure.  If ischemic heart disease or congestive heart failure is not diagnosed, the examiner should provide rationale for this conclusion.

For any heart disorders, other than ischemic heart disease, diagnosed during the pendency of the appeal, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such disorder began in or is otherwise related to military service, to include the Veteran's presumed exposure to herbicides.  

The examiner must also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service, or is otherwise etiologically related to his period of active duty service, to include his herbicide exposure during service in Vietnam.  In providing this opinion, the examiner should address the National Academy of Sciences (NAS) 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure. 

Additionally if hypertension is not found to be directly related to service and if a heart disability is diagnosed at any time during the appeal, the examiner should opine whether the Veteran's hypertension is at least as likely as not (a) caused; or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by any heart disability.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Submit the claims file to a qualified VA examiner in order to obtain an opinion regarding the nature and etiology of the Veteran's rectal cancer.  

After review of the claims file, the examiner should opine whether the Veteran's rectal cancer at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the Veteran's presumed exposure to herbicides.  In rendering this opinion, the examiner must specifically address the July 2015 private examiner's opinion that the Veteran's rectal carcinoma and cancer were the result of herbicide exposure during the Veteran's service in of Vietnam.  

All opinions must be accompanied by an adequate explanation.  

4.  Schedule the Veteran for a VA examination to determine whether any current prostate disorders are related to military service.  

Following review of the claims file and examination of the Veteran, the examiner should identify all prostate disorders currently found, to include inflammation of the prostate and/or benign prostate hypertrophy.  The examiner should specifically address the VA treatment records throughout the appeal period which indicate increasing PSA levels.  

The examiner should then opine as to whether any current prostate disorder found at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the Veteran's presumed exposure to herbicides.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his service-connected bilateral hearing loss. 

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


